Citation Nr: 1435923	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971 and from February 1974 to August 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

In connection with this appeal, the Veteran was scheduled for a videoconference hearing before the undersigned Veterans Law Judge in March 2010; however, he did not appear, cancel, or reschedule the hearing.   Thus, the Veteran's hearing request is deemed withdrawn.

When this claim was before the Board in August 2009, it was remanded to afford the Veteran a videoconference hearing before the Board.  The requested hearing was scheduled for March 2010 but the Veteran failed to appear for the hearing without explanation.  In addition, he has not requested that the hearing be rescheduled.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claims are decided.

With regard to the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus, the Board notes that an April 2008 VA examiner opined that the Veteran's hearing loss may be associated with service in the Florida Army National Guard, but that it would be mere speculation to provide such opinion because there were no records from that period of service.  Further, the April 2008 VA examiner opined that tinnitus was related to hearing loss and noted that the Veteran reported the onset tinnitus in 1978, during service with the Army National Guard.  

Although the record reflects that the Veteran was a member of the Army National Guard, verification of his dates of service in the Army National Guard has not been obtained.  Moreover, additional records pertaining to his Army National Guard service may be available.  Therefore, further development to verify his dates of service in the Army National Guard and to obtain any additional records pertaining to that service is in order.

In addition, after the above development has been completed, an addendum opinion should be obtained from the April 2008 VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007 

Further, with regard to the Veteran's claim for service connection for a left wrist disability, the Board notes that a May 2008 statement of the case cites a July 2007 Chillicothe VA Medical Center treatment note showing a diagnosis of bilateral tennis elbow with pain radiating to the wrists is not of record.  Review of the paper and electronic records indicates that the Veteran's VA Medical Center treatment records date only from March 2006 to February 2007.  Therefore, the originating agency must obtain and associate with the record all outstanding, pertinent VA records from February 2007 to the present.   

Finally, the Veteran's claim for service connection for chronic obstructive pulmonary disease (COPD) must also be remanded pending additional development as Army National Guard records and outstanding VA records may include additional evidence relevant to the claim.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake all indicated development to verify the Veteran's periods of active duty, active duty for training and inactive duty for training while a member of the Army National Guard.  Further, the RO or the AMC should undertake all indicated development to obtain all available medical and personnel records pertaining to the Veteran's Army National Guard service.  

Development to obtain such records should continue until the required records are received or it is determined that further development to obtain the records would be futile.  In any event, the RO or the AMC should request the Veteran to provide a copy of any National Guard records in his possession.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, the RO or the AMC should obtain any records pertaining to the Veteran's treatment at the Chillicothe VA Medical Center for the time period from February 2007 to the present.  

3. Then, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the previous April 2008 VA examiner, or another suitably qualified VA examiner if the original VA examiner is unavailable, to determine the etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active and inactive service in the Army National Guard.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to the Veteran's hearing loss and tinnitus as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active duty service and/or any periods of active duty, active duty for training, or inactive duty for training in the Army National Guard.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether a VA examination and/or medical opinion is warranted for the claims for service connection for a left wrist disability and chronic obstructive pulmonary disease in light of the evidence received pursuant to the above development.

5.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



